197 S.E.2d 873 (1973)
283 N.C. 665
Don F. DOGGETT et a!., Plaintiffs,
v.
Robert Earl WELBORN et al., Defendants & Third Party Plaintiffs,
Donald Bennett MATH IS et al., Third Party Defendants.
Supreme Court of North Carolina.
July 12, 1973.
Robert G. Summey, for plaintiffs.
Hamrick & Bowen, for defendants & third party plaintiffs, Welborn.
Morris, Golding, Blue & Phillips, for third party defendants.
Petition for writ of certiorari by plaintiffs to review the decision of the North Carolina Court of Appeals, 18 N.C.App. 105, 196 S.E.2d 36. Denied.